Citation Nr: 0117374	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  94-33 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied entitlement to 
service connection for PTSD and for (bilateral) hearing loss.  
The veteran appealed the decision to the Board, which 
remanded the case to the RO in July 1996 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim, the RO returned the case to the Board for further 
appellate review.

During the course of the appeal the RO granted service 
connection for left ear hearing loss.  Because this 
constitutes a full grant of that part of the veteran's 
hearing loss claim, this issue is no longer on appeal before 
the Board.  See Norris v. West, 12 Vet. App. 413, 420 (1999), 
citing AB v Brown, 6 Vet. App. 35, 38 (1993) (an appealed 
claim generally remains in controversy only where an award is 
less than the maximum available).


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The record includes medical evidence of a PTSD diagnosis; 
no credible evidence that the veteran engaged in combat with 
the enemy, and; no credible evidence confirming the veteran's 
claimed stressors.

3.  There is no competent medical evidence that the veteran 
currently has right ear hearing loss as defined by VA 
regulatory criteria.



CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).

2.  The veteran does not have right ear hearing loss, as 
defined by VA regulatory criteria, which was incurred or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 
1113 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for PTSD and for right ear hearing loss which were 
incurred or aggravated during service.  Disability resulting 
from disease or injury incurred or aggravated in service may 
be service connected.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2000).

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOCs including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs), private and VA medical 
records, including reports of VA examinations during the 
pendency of this matter, and other records, if any, which the 
veteran identified as pertinent to the claims.


PTSD claim

A claim for entitlement to service connection for PTSD 
requires: 1) medical evidence of a PTSD diagnosis; 2) 
credible supporting evidence of the claimed in-service 
stressor; and 3) medical evidence of a causal connection 
between current diagnosed PTSD and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  A PTSD diagnosis by 
a mental health care professional presumptively meets current 
diagnostic standards both as to symptomatology and stressor 
adequacy, absent evidence to the contrary.  Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  A veteran's lay testimony 
alone is enough to establish occurrence of an in-service 
stressor provided that the veteran engaged in combat and that 
the claimed stressor is consistent with circumstances of the 
veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  Otherwise, a veteran's testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. at 144.

Service department records reveal that the veteran had a tour 
of Army duty in Vietnam from January 1968 to August 1969.  
During his tour of duty the veteran participated in Phase V 
and VI of the Vietnam Counteroffensive, the 1969 Tet 
Counteroffensive and the 1969 Vietnam Summer-Fall campaigns 
for which he was awarded various decorations.  His principal 
duties were as a lineman or wireman in a communications unit.  
His service personnel records include no evidence that the 
veteran engaged in combat and his SMRs include no evidence 
that the veteran sought or received treatment for a mental 
disorder during service.

Following his separation from service the veteran was 
diagnosed with PTSD and several other mental disorders.  The 
earliest record evidence of postservice psychiatric diagnoses 
appear in records of private hospitalization for chronic 
anxiety neurosis and chronic alcoholism in March 1981.  Other 
private hospitalization, treatment and evaluation records 
include diagnoses for anxiety disorder (February 1983), 
dysthymic disorder (October 1986), major depressive disorder 
and antisocial personality (April and October 1987, February 
1988), cocaine abuse (September 1988), adjustment disorder 
(October 1990), PTSD (February and October 1990, June, 
October and November 1991), bipolar disorder (November 1991, 
September 1992) and atypical depression (February 1993).  VA 
medical examination, hospitalization and treatment records 
also document a multiplicity of psychiatric diagnoses 
including alcohol dependence (November 1988, November 1989, 
January 1990, July 2000), PTSD (March 1990, August 1991, 
April 1999), adjustment disorder (October 1992, September 
1993), dysthymic disorder (September 1993, April 1995, July 
2000), paranoid schizophrenia (March 1995, September 1996), 
paranoid delusional disorder (April 1995, July 1995) and 
antisocial personality disorder (September 1996).

In consideration of the foregoing the Board determines that 
the key question here is whether the veteran has PTSD 
attributable to service.  In a March 1990 statement, the 
veteran described stressful events which caused his PTSD as 
follows:  soon after his arrival in Vietnam he was frightened 
by rocket attacks at his base at Nha Trang; an unidentified 
friend of the veteran was shot to death in February 1968 
while photographing combat action; during Tet in 1968 the 
veteran was frightened by ammunition smoke and by being on 
24-hour-a-day alert during enemy attacks on his base; a 
helicopter which the veteran took to LZ (Landing Zone) 
English in May 1968 came under mortar attack on the ground; 
the veteran frequently was on guard duty at LZ English during 
sniper attacks; enemy attacks on LZ English continued during 
the veteran's entire time there; one of the more popular 
officers at LZ English died when his helicopter went down; in 
about July 1968 the veteran was frightened when some enemy 
soldiers infiltrated the perimeter of his base and killed 16 
helicopter pilots, damaged some helicopters and wounded a 
soldier in his unit named "Jackson"; he lost weight because 
he decided to eat sea rations rather than go to the mess tent 
for meals during sniper attacks; when he returned to Nha 
Trang five people were killed in an attack on a unit near his 
unit, and; in July 1969 the camp at Cameron Bay came under 
attack while the veteran was there.  In an April 1991 
statement the veteran further stated that in Vietnam he saw 
men die of gunshot wounds, that he had to get into a little 
hole and hide while praying that a bomb wouldn't get him and 
that he was scared for his life much of the time.

The Board finds that a mental disorder diagnosed as PTSD 
cannot be attributable to the veteran's service because there 
is no competent evidence confirming that he actually 
experienced the stressful events he identified.  The United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) confirmed in February 1999 that the unit to which 
the veteran was assigned performed noncombat duties in some 
combat areas.  However, because there is no service 
department or other competent evidence that the veteran 
himself engaged in or was otherwise involved in incidents of 
combat, his uncorroborated lay statements cannot establish 
occurrence of an alleged stressor.  See Cohen v. Brown, 10 
Vet. App. at 144; West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, although the USASCRUR confirms that the 
veteran's unit was assigned to US bases in Vietnam that were 
subject to hostile enemy action, the veteran has failed to 
provide sufficiently detailed information to permit USASCRUR 
to confirm his personal participation in stressful events.  
The veteran also has failed to submit other evidence such as 
"buddy statements" which might have supported his claim.

The lack of credible evidence verifying the veteran's claimed 
stressors precludes the Board from finding either a causal 
connection between the claimed stressors and a mental 
disorder diagnosed as PTSD, or a connection between that 
disorder and the veteran's service.  Therefore, the Board 
finds no evidence sufficient to predicate a grant of the 
benefit sought.

Right ear hearing loss claim

Sensorineural hearing loss is subject to service connection 
not only where evidence shows in-service incurrence or 
aggravation, but also where the disorder is manifested within 
one year of a veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  For purposes of applying laws administered by VA, 
impaired hearing is a disability only when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

Audiometric testing at the time the veteran entered service 
in July 1967 disclosed that the veteran's right ear puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
Right ear
5(20)
-10(0)
-10(0)
--
-10(0)

These audiometry test results show no hearing impairment as 
that term is defined by VA regulations.  See 38 C.F.R. § 
3.385.  (To facilitate data comparison, figures in 
parentheses are derived from current International Standards 
Organization (ISO) standards.  Prior to October 31, 1967, SMR 
reported audiometric measurements using American Standards 
Association standards.)

Separation examination in May 1970, by which time the current 
ISO standards were in effect, disclosed puretone thresholds 
in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
Right ear
10
0
0
--
5

These audiometry test results show no right ear hearing 
impairment as that term is defined by VA regulations.  See 
id.

There is no postservice medical evidence of a right ear 
hearing impairment as that term is defined by VA regulations.  
The earliest postservice audiometric evidence pertaining to 
the veteran's hearing consists of private treatment records 
from September 1981 to January 1985 addressing the veteran's 
left ear hearing loss and identifying no right ear 
impairment.  Upon VA audio examination in April 1990 the 
veteran was shown to have an average right ear puretone air 
conduction of 15 and puretone thresholds in decibels as 
follows:





HERTZ



500
1000
2000
3000
4000
Right ear
20
20
15
10
15

Speech audiometry revealed right ear speech recognition 
ability of 100 percent.  The examiner noted mild right ear 
sensorineural hearing loss above 8000 Hz and excellent speech 
discrimination.  Tympanometry showed a very stiff middle ear 
system.  Upon VA audio examination in March 1999 the veteran 
had a right ear puretone air conduction average of 16 with 
puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
Right ear
20
20
15
15
15

Speech audiometry revealed right ear speech recognition 
ability of 100 percent, excellent speech discrimination and 
normal tympanometry.

Other evidence associated with the claims file pertaining to 
the veteran's hearing includes written statements from the 
veteran and his wife received by the RO in June 1986, April 
1990, October 1992, April 1995 and October 1995 asserting 
that the veteran's hearing was impaired or worsened by his 
exposure to loud noises in Vietnam.  These letters refer 
either to a hearing loss, generally, or to a left ear hearing 
loss.  They do not address right ear hearing loss 
specifically.

Except for the veteran's and his wife's own statements, there 
is no evidence showing a right ear hearing impairment as that 
term is defined by VA regulations.  However, because the 
veteran and his wife are lay persons with no medical training 
or expertise, their statements alone cannot constitute 
competent evidence of the required diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right ear hearing 
impairment and that the benefit of the doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for right ear hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

